     Case 3:15-cv-01687-AWT Document 101 Filed 04/09/19 Page 1 of 2



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

IN RE: MICHAEL S GOLDBERG     :
                              :
JAMES BERMAN, CHAPTER 7       :
TRUSTEE FOR THE SUBSTANTIVELY :
CONSOLIDATED ESTATE OF MICHAEL:
S. GOLDBERG and MICHAEL S.    :
GOLDBERG                      :
                              :
v.                            :        CIV. NO. 3:15CV01687 (AWT)
                              :
SALLY A. LABONTE, TRUSTEE     :
OF THE SCOTT A. LABONTE       :
DYNASTY TRUST, ET AL          :
                              :
                              :


            ORDER RE: MAY 1, 2019 SETTLEMENT CONFERENCE

    A settlement conference is scheduled for May 1, 2019 at

10:00 AM.

    The plaintiff Trustee will provide a settlement demand to

the LaBonte family on or before Friday, April 12, 2019, to which

the LaBontes will respond on or before Thursday, April 18, 2019.

    The plaintiff trustee will then make individual settlement

demands on the remaining interested parties on or before

Tuesday, April 23, 2019, to which those parties will respond on

or before Monday, April 29, 2019.

    Due to the helpful information provided in and after the

individual preliminary sessions the Court held with counsel,

formal mediation statements in advance of May 1, 2019, will not

be required. However, the Court would appreciate receiving a

                                   1
        Case 3:15-cv-01687-AWT Document 101 Filed 04/09/19 Page 2 of 2



confidential communication on behalf of each interested party

reflecting on the offers/demands after they are exchanged, and

providing any updates in the positions of the clients heading

into the mediation. Please send that information by email not

later than 5 pm on      Tuesday, April 30, 2019.

     If ability to pay is a consideration in the positions of

any of the clients, counsel should be prepared to discuss this

in detail, with supporting documents, during the mediation.

     More detailed information about the format of the mediation

will be provided to counsel at least 7 days in advance of May 1,

2019.

     SO ORDERED at Bridgeport, Connecticut this 9th day of April

2019.

                              ___/s/________________
                              HOLLY B. FITZSIMMONS
                              UNITED STATES MAGISTRATE JUDGE




                                      2
